



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Harrison, 2015 ONCA 34

DATE: 20150121

DOCKET: C57649

Laskin, LaForme and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Ronald Harrison

Appellant

Kristin Bailey, for the appellant

Hannah Freeman, for the respondent

Heard: January 16, 2015

On appeal from the sentence imposed on July 11, 2013 by
    Justice
Eleanor M.
Schnall of the Ontario Court of
    Justice.

APPEAL BOOK ENDORSEMENT

[1]

The sentencing judge did not have the benefit of the Supreme Court of
    Canadas decision in
Summers
. There is no suggestion the appellant
    would not have received parole. Having regard to paragraph 71 of the Supreme
    Court of Canadas decision, the appellant is entitled to 1:5 to 1 credit for
    all of his pre-sentence custody.

[2]

The appeal is allowed and the appellant is entitled to a further 5
    months credit for pre-sentence custody.


